Case 4:18-cv-00644 Document 65-16 Filed on 11/18/19 in TXSD Page 1 of 2




                        EXHIBIT ZZ

      Relief of Duty Letter October 7, 2010,
                  HOU00151452
   Case 4:18-cv-00644 Document 65-16 Filed on 11/18/19 in TXSD Page 2 of 2




                   CITY OF HOUSTON                                                     Interoffice
                                      Fire Department                                  Correspondence



To:    Jane Draycott                                    From:      Terry Garrison
       Fire Fighter                                                Fire Chief
       Employee #116978
                                                        Date:      October 7, 2010

                                                        Subject:   Relief of Duty

The purpose of this letter, which is being delivered to you by way of your attorney, Joe Ahmad, is to
advise you that I am directing you to undergo a psychological evaluation for your fitness for duty as a
firefighter in the Houston Fire Department. It is my understanding that you are agreeable to this. You
will be notified of the name of the psychologist and/or psychiatrist who will be conducting the
evaluation, phone number and address and you will be contacted about a date for the evaluation. It
will be a date on which you are scheduled to work. Effective immediately, therefore, and until further
instructions from me, you are relieved of your official duties with the Fire Department of the City of
Houston. I am placing you on relief of duty status with pay pending your psychological evaluation and
the results of same.

You are not to perform any of the duties of your office during this time and you may not continue with
any outside employment that depends upon your official status in this department. Please remain in
your home during your regular duty hours and be available if needed by your Station supervisor. Your
regularly scheduled workdays will remain the same as your assigned workdays at Station 54. You are
to remain at your place of residence during your workday hours unless you are granted permission to
leave by Assistant Fire Chief Omero Longoria. You must report to Chief Longoria, or his designated
agent in his office, by calling (713) 247-5063 on each of your regularly scheduled workdays between
the hours of 7:00 a.m. and 7:30 a.m. You are advised to notify Chief Longoria of any change of
address and/or phone number.

You will not be paid your regular salary for any day on which you fail to call HFD as required above or
on any day on which you are unavailable for work. "Unavailable for work" includes, but is not limited to,
time that an employee is incarcerated in jail or is out of the Houston vicinity without advance
permission.

There will be no change in the method you normally receive your paycheck. If you are unclear about
this situation, please contact Chief Longoria.


TerryH arr i son
Fire Chief

Received by:



Jane Draycott, or her Attorney                 Date

cc:   Chief Snell
      Chief Longoria




                                                                                                            HOU00151452
